DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on December 01, 2020 has been entered. 
Claims Status
Claims 1 – 5 and 7 – 13 remain pending in the application
Claims 1 is amended
Claim 6 is canceled
	In view of Applicant’s amendments to the claims in the response to the Non-Final Action filed 09/02/2020, the Examiner founds the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Perez (Attorney of record) on Monday, April 5, 2021.
The application has been amended as follows: Lines 10 – 13 of independent claim 1 are moved to follow line 5. This Examiner’s amendment fixes the antecedent basis issue presented in lines 8 – 9, wherein it is recited, “the sidewalls extend to positions between the beads and the chafers in portions axially outward of the turned-up portions.” Prior to lines 8 – 9, there is no mention of “a turned-up portion.”  
Claim 1 now reads:
(Examiner’s amendment) A pneumatic tire comprising: 
a pair of sidewalls; 
a pair of beads; 
a pair of chafers; and 
a carcass, wherein 
the carcass includes a carcass ply, 
the carcass ply includes a main portion that extends from one of the beads to the other of 
the beads, and turned-up portions that extend in a radial direction in portions axially outward of the beads, 
each chafer extends from a position axially outward of a corresponding one of the beads 
to a position radially inward of the corresponding one of the beads, 
the sidewalls extend to positions between the beads and the chafers in portions axially 
outward of the turned-up portions, respectively, 
the chafers extend to positions outward of ends of the turned-up portions in the radial 
direction, 
when a side surface represents a portion, of an outer surface of each chafer, which 
contacts with a flange of a rim, an outline of the side surface has an arc (C) that extends from a heel of the bead portion and projects inward, 
a complex elastic modulus (Es) of each sidewall is less than a complex elastic modulus (Ec) of each chafer, 
a loss tangent (LTs) of each sidewall is less than a loss tangent (LTc) of each chafer, 
[[and]] 
at the radially outer ends of the arc (C), a ratio (WBc/WB) of a thickness (WBc) of each 
chafer to a thickness (WB) obtained by the thickness of each chafer and a thickness of each sidewall being added to each other, is not less than 0.4 and not greater than 0.7, and BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ETP/lasApplication No.: 15/806,622Docket No.: 3673-0632PUS1 Art Unit 1744
a length (L) from a radially inner end of the arc (C) to a radially outer end of a corresponding one of the chafers is not less than 35 mm and not greater than 55 mm.


Allowable Subject Matter
Claims 1 – 5, 7 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Oya (US PGPub 2014/0311649 A1), Kawada (JP 2013141963 A, with English machine translation), Miyazaki (US Pat. No. 8,530,575 B2) and Maruoka et al. (US PGPub 2005/0045260 A1). Oya discloses a pneumatic tire having a pair of sidewalls (3), a pair of beads (4), a pair of chafers (11), a carcass (6), a carcass ply (16), the carcass ply includes a main portion that extends from one of the beads to the other of the beads ([0034], lines 1-3), and turned-up portions (18). Oya does not disclose the sidewalls extending to positions between the beads and the chafers, a complex elastic modulus of each sidewall being less than a complex elastic modulus of each chafer, a loss tangent of each sidewall being less than a loss tangent of each chafer, and at the radially outer ends of the arc, a ratio of a thickness of each chafer to a thickness obtained by the thickness of each chafer and a thickness of each sidewall being added to each other, being not less than 0.4 and not greater than 0.7, and a length (L) from a radially inner end of the arc to a radially outer end of a corresponding one of the chafers being not less than 35 mm and not greater than 55 mm.  
Kawada, discloses a pneumatic tire having chafers (8) that extend to positions outward of ends of the turned-up portions, where a part of the sidewall rubber (21) is sandwiched between the rubber chafer (8) and the radial carcass (4) at the outer side in the tire radial direction from the first imaginary line (L1) (see Kawada’s Fig. 2), and a complex elastic modulus of each sidewall being less than a complex elastic modulus of each chafer [0009], a ratio of a thickness of each chafer to a thickness obtained by the 
Miyazaki discloses a pneumatic tire having sidewall loss tangent values set to be less than the chafer loss tangent values (see Tables 1 and Table 3, Col. 5, l. 29-35). 
However, neither Oya, Kawada or Miyazaki – considered apart or in combination – disclose a length (L) from a radially inner end of the arc to a radially outer end of a corresponding one of the chafers being not less than 35 mm and not greater than 55 mm. The Examiner notes that, even if the prior art of record separately discloses similar structures, there is no suggestion or motivation that could persuade an artisan in the art – besides improper hindsight – to pursue such extensive modifications to arrive to the claimed tire structure. Therefore, it is the Examiner’s opinion that the pneumatic tire claimed in independent claims 1 is allowable in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749